[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 06-11083
                                                                 August 15, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                        D. C. Docket No. 05-00039-CR-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

BRIAN K. SHIPLEY,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                               (August 15, 2006)

Before ANDERSON, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

      Edward E. Boshears and Randall M. Clark, appointed attorneys for Brian K.

Shipley in this direct criminal appeal, have filed a motion to withdraw, supported

by a brief prepared pursuant to Anders v. California, 386 U.S. 738 (1967). Our
independent review of the entire record reveals that counsels’ assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsels’ motion to withdraw is

GRANTED, and Shipley’s conviction and sentence are AFFIRMED.




                                        2